PER CURIAM.
The appellant, Indian Lake Estates, Inc., has filed an interlocutory appeal against the appellees, Reginald G. Hainsworth and Ruth P. Hainsworth, his wife, et al., to review a judgment or decree of the Circuit Court of Polk County, Florida, bearing date of the 10th day of November, 1961. The notice of interlocutory appeal says, in part:
“The particular part of the said order herein sought to be reviewed is the part thereof in which the Court denied this appellant’s motion to dismiss the Petition for Intervention of Reginald G. Hainsworth, et al., motion to strike portions of Petition for Intervention of Reginald G. Hainsworth, et al., and motion for more definite statement, and all 'parties to said cause are called upon to take notice of the entry of this interlocutory appeal.”
The appellees pray for certain categories of relief, but no testimony has been taken thereon. After the taking of testimony, the chancellor may determine what relief, if any, can be given.
Affirmed.
SHANNON, C. J., and SMITH and WHITE, JJ., concur.